xz,vams '

 

RECEl\/ED ms F\LED
` ' TH MAS A Wu_DER, D\sT. CLERK
COURT OF CRIMINAL APPEALS ?FARRANT couNTY, TE>Reed, 271 S.W.3d at 727.

Article ll.O7 (3)(d) of the Texas Code` of Crim.Proc. enti-l
tles this Court or the attorney or magistrate appointed by this
honorable Court to hold hearings and make findings of fact, to
take all of the necessary actions to find the facts.

Discovery may be obtained about any matter relevant to the
case. TeX.R.Civ.P.l92.3(a). `A trial court may compel a party

to respond to discovery of LEE's conviction history.

PAGE 2 (MOTION TO COMPEL)

The request laid out in this motion to compel is not unduly
burdensome, harassing or annoying, and requested records are de-
finately in the State's possession..

THE REQUESTED RECORDS ARE MATERIAL TO THE LEGALITY
OF APPLICANT' S CONFINEMENT

 

 

In short Applicant contended in the grounds related to this
motion to compel that the State through it's prosecutor's atthe
Applicant's trial blatantly lied to the jury by misinforming the
jury that the the complainant had never been convicted-of any#
thing. Applicant has pointed out in those grounds that these
repeated lies to the jury bolstered the complainant's credibili-
ty with false information because post-trial a private investi-
gator uncovered records that establish that the complainant had
multiple convictions prior to trial. Applicant also has made it
clear that only small portions of records were turned over in re~
sponse to that public information request.(See Exhibit P in the
Appendix of Applicant's Hemorandum attached to his ll.O7 writ
Application.). See Exhibit P at p.l;(City Of Fort Worth)t

"...the City asserts: that it must withhold all reports, if
any, involving the specified individual, other than in a
capacity as a witness, victim or reporting person."

THE CITY REFUSED DISCLOSURE OF CRIMINAL HISTORY, CONVICTION RE-
CORDS, ETC. lAND ONLY RELEASED RECORDS IN WHICH MELleNA LEE WAS
THE WITNESS, VICTIM, bR REPORTING PERSON; IT WAS IN THOSE REC-
ORDS, UNBEKNOWST TO THE CITY, T H A T T H E .A P P L I C A *
N T D l S C O V E R E D A M U L T I T U D E O F E V I-
D E N C E L E E H A D M A N Y C O N V I C T I O N S.

The city of Arlington also released Arlington Incident Report

(N0.08-6577l) in which LEE was taken into custody from home on

PAGE 3 (MOTION TO COHPEL)

8 warrants in all on misdemeanors out of Arlington and Fortworth
. The last narrative page of that report says that Warrant t
0003349l63 is for a "SUBSEQUENT CONVICTION'. The term convict-o
ion is self explanatory. The word "SUBSEQUENTF means that LEE
has prior convictions that are not in that report. WHAT ARE-THEY
? WHATFS THE CASE NUMBERS?- OUT OF WHAT CITY? Raised in the
11.07 Appiicati¢n en p.14v§15v &14w-15w & 14x-15x. that report
is in the memorandum's Appendix attached to Applicant's habeas
Application.

As far as the limited records released from Fort Worth they
are mostly police reports that Melvinna Lee was making against
different men(similar to her accusations against Applicant) in
the past. Applicant presents some of them as BRADY violations
in other grounds because the investigators repeatedly found out
that LEE was making false police reports against men simply be¥
cause she was mad at them(Grounds #30-#32, not relevant to this
motion), the State failed at it's duty under BRADY/KYLES to turn
over that impeachment evidence to Applicant.(not relevant here).

WHAT IS RELEVANT IS THAT IN TWO OF THOSE FORT WORTH REPORTS
IT REVEALS THAT LEE HAS OTHER CONWICTIONS FROM HER PAST STILL
SECRETED FROM HABEAS REVIEW AT THIS TIME. IN ONE OF THEM LEE
ENDS UP GETTING ARRESTED AND GOES TO JAIL. FOrt WOrth Offense
Report(Service No.02280218)(Date:O4/19/O2)(8 years before Appli-
cant's trial) indicates twice that Melvinna Lee FHAS A CRIMINAL
RECORD” which includes "RESISTING ARREST” &` ”FAILURE TO IDEN-
-TIFY TRUTHFULLY"(Tarrant County Jail records reflect the same,

and certain printouts revealed that these convictions were some

PAGE 4 (MOTION TO.COMPEL):

that she ran from that ended up being warrants for a while until
she was-finally arrested again.)(also a THEFT BY CHECK shows up)
. All crimes of moral turpitude. Fort Worth Report #02280218(
cited above) alone calls for the release of LEE's conviction
history in this habeas matter. That report is also in the Ap-
pendix of the Memorandum filed along with the ll.O7 Application/
first cited on p.lSV in Ground #27, and cited for Grounds #27-29'

ALL OF THOSE CONVICTION RECORDS MUST NOW BE EXPOSED O§ THE
FACT FINDING WILL BE INCOHPLETE,YAND FATALLY FLAWED.

There is much more. LEE is making another report the investi-
gators determined was false(just like the one above),WHEN SHE

AGAIN IS ARRESTED,WHILE MAKING THE REPORT. This.One is also in

 

the present writ filed by the Applicant in the Memorandum's Ap-
oendix(all reports in that Appendix are listed by actual report
#) It is Fort Worth Offense Report(Service No.O2295202)(Date:04/
l9/02)(also about 8 years before Applicant's trial). In this
report she is TAKEN TO JAIL ON 7 CAPIAS WARRHNTS & 2 GENERAL
COMPLAINT'WARRANTS FOR A TOTAL OE $3,234§25. These resulted in
misdemeanor convictions as a matter of fact. ALL OF THESE REC~
ORDS,STILL IN THE STATES CUSTODY,ARE MATERIAL TO APPLICANT¢S
PRESENT GROUNDS. 0verall the records show that LEE is the type_
of person that lies to police and judges freely and has made nu-
merous promises to pay fines,etc. ultimately failing to do so
most of her life. Instead she builds up warrants waiting to get

caught and accepts the convictions simply sitting them out in

 

 

 

jail obtaining time served on the fines. This is her style. A
documented habit exposing_the misconduct of the State at trial.

PAGE 5 (MoTIoN To conPEL)

w

There is more. Exhibit P also reveals that there is more the
§tate is hiding inreference to LEE'S conviction record. Exhibit
P can also be found attached to a motion for a live evidentiary

hearing in this matter filed along with this motion entitled:

"APPLICANT'S SUBSEQUENT REQUEST FOR A 'FULL AND FAIR' LIVE
EVIDENTIARY HEARING; SPECIFICALLY IN THIS PARTICULAR RE-
QUEST TO RESOLVE PREVIOUSLY UNRESOLVED FACTS, AND TO DE-
VELOP THE FACTS IN STATE COURT, WHICH ARE MATERIAL TO THE
LEGALITY OF APPLICANT'S CONFINEMENT AS THOSE FACTS PER~
TAIN TO HIS PRESENT GROUNDS #27-29"

Please see Exhibit “P" attached to that motion or view it in
the memorandum's Appendix attached to the ll.O7 Application.
As already noted on the third~ page of this motion, page l of
Ex. VP" makes it clear that the conviction record is still.se-
Cr€t€d- Although Ex. "P" uses the "if any" language(if any exist
') when refering to LEE's conviction record and the refusal to
disclose it, we have already seen in this motion, as well as in
the ll.07 Application that LEE has multiple convictions still
undisclosed, while some,on the other.handqare already exposed.
On page 2 of Exhibit "P" the City of Fort Worth indicates
that it refused to disclose records pertaining to an "abuse and
neglect of a child.” On p. 3 of Ex. FP" the Assistant City At-

torney asserts:

‘"Witnesses reported the conduct to the Fort Worth Police De-
partment in accordance with Section 261.103(a)(l) of the
Texas Familly Code. The City asserts that these allegationsi
describe an incident of abuse or neglect of the child. See
TEX.FAM.CODE ANN §§ 261.001(1),(4)(West ZOll)(defining abuse
as "physical injury that results in substantial harm to the
child, or genuine threat of substantial harm from physical
injury to the child,..sexual conduct harmful to a ChildFs
mental, emotionall or physical welfare, including conduct
that constitutes the offense of ...indecency with a child

_ under 21.ll, Penal Code, [or] sexual assault under 22.0ll,

PAGE 6 (MoTIoN mo coMPEL)

Penal Code,;.."(defining neglect).
The result of that investigation/conviction of any sort must
be added to the habeas record if it resulted in a conviction of
any kind, guilty plea, etc.
There is more,_ Page 3-4 also indicates that possible juvenile
convictions are being withheld. IN ANY EVENT THE STATE INFORM-
ED THE JURY SHE HAD NO CONVlCTIONS AT ALL. THAT OF ¢OURSE
IN THE MINDS OF THE JURORS INCLUDED ALL CONVICTIONS. INCLUDING
BUT NOT LIMITED TO MISDEMEANORS,FELONIES, ADULT, JUVENILE, AND

VIOLATIONS OF THE FAMILY CODE ETC£ ,(ALL NOW RELEVANT&ZHATERIAL)

Since the State told the jury she had no convictions, all ofl
her Convictions of any kind are now material to the legality of
the Applicant's confinement. :Specifically as laid odt in the
writ Application(p; l4V-15V) Tarrant County Assist.Crim.D.A.
(imputed under law with knowledge of LEE's conviction history(
(whether misdemeanor, felony, etc.) TIMoTHY cHoY, lied to the

jury straight faced in opening arguments telling them:

"...Melvinna has no convictions for drug possession, drug
delivery, prostitution, S H E H A S N 0 C 0 N + ' ~
Y l C T I 0 N S A'T A L L."

at volume 6 Reporter‘s Record, p.7 lines 19-21. (a copy of

v.6 RR is in the Appendix of the ll.O7 writ`Appli. Memorandum
§

This is a SeVere DUE PROCESS WIOLATION MAKING THE TRIAL FUNDA%

MENTALLY _UNFAIR.
D.A. Choy had told this lie while making a credibility com-
parison with the Applicant. He went on to argue to the jury:

"Now,on the other hand, the_Defendant, he's been popped for
stealing a car, possessing crack cocaine, and lying to the

PAGE 7 (MoTIoN,To coMPEL)

\

cops about who he is. Id. at lines 22-24.
ED.A. Choy's first words to the jury prior to making this false
credibility comparison at the outset of this argument was:
"Members of the jury, you are the JUDGES OF THE_CREDIBILITY
of all the witnesses that take the stand. Id at p.4 lines
25-p.5 line 2.

D.A. Choy's credibility argument eventually led to the lie in
the record bringing his own credibility under the microscopew
aswan agent of the State. This motion to compel must be grant-
ed with all due respect to this honorable court.

This lie definately made even LEE's misdemeanor warrants/con-
victions material. See Lopez v. StatewaQO S.W. 2d 770, 779(
Tex.App,~%Austin l999,no pet.)(misdemeanor bail jumping was ad-
missible as offense of moral turpitude as it involves deceit
and deception._).7 LEE's already exposed,as well as secreted re-

cord is full of such convictions. ALL THE ABOVE IS GROUND #27

During the actual trial D.A. Choy, asked it's witness(Detects
ive Obrien) in the presence of the jury: "Has she been convict-
ed of ANYTHING? he responded: "Not that I saw.” after first
claiming before the jury that he ran a check on LEE. This took
place during the guilt/innocence phase. Whether D.A.‘Choy and
Detective Obrien conspired to obtain an illegal conviction ba-
sed on false and misleading information, or the lies were the
product of a shoddy trial preparation on behalf of the State,
inadvertence, and oversight, the probability of a different out-
come in this_he-say-she-say trial is high had the jury been

informed of the truth that LEE's record was not flawless ass
PAGE 8_(MOT10N To.coMPEL)

portrayed by the State. JThis§isna~factor the State was well a-
ware of in this trial and the 2nd District Court of Appeals al-
so made it clesr on direct appeal in their opinion thattv"As
Appellant points out, the jury had to DECIDE WHETHER THEY BE~
LIEVED APPELLANT'S TESTIMONY OR THE COHPLAINANT'S". DeSmOnd Le-

det v. State, NouOZ~lO-OOZBl-CR, at *ll(Tex.App.-Fort Worth,

 

Main, 2013)(unpublished, slip Op.)(now Exhibit "H" in the writ
Application's Memorandum's Appendix). WHICH EMPHASIZES THE
MATERIALITY OF LEE'S TRUE CONVICTION RéCORD AND THE NEED TO

o

GRANT THIS MOTION TO COMPEL THE STATE TO TURN OVER LEE'S TRUE

 

CONVICTION RECORD IN IT'S COMPLETE ENTIRETY TO RESOLVE THESE.
HABEAS CORPUS GROUNDS. It's been long recognized that the ju~
ry's determination of the credibility of the witnesses can make
the difference between guilt or innocence. Applicant and LEE
both took the stand with conflicting testimony.-The above soli-
citation of false and misleading evidence by DiA.'Choy is in hh;

the writ as Applicant's GROUND #29.

There is more. Finally at the very end of the State”s clos-
ing argument, a different assistant D.A.(Paige McCormick),told
the same exact lie again to the jury. Seconds before they retir-
ed for deliberations. She argues: "SHE HAD §§ CONVICTIONS, no
arrest for drugs, no arrest for prostitution;" v16 RR, p.22

lines 22-23. THIS IS GROUND #28 THE.PRESENT 11.07 APPLICATION.

Compelling the production of LEE!s conviction history will

prevent the Court(FACT-FINDER) from adopting facts proposed by
' PAGE 9 (MoTIoN To coMPEL)

the State concerning LEE's conviction history that very well
could subsequently turn out to be incomplete, false,or mislead-
ing§ Surely,the record of every conviction of LEE's that is w
now before the Applicant/should be included in the State's pro-
duction of LEE's conviction history(misdemeanor,felony,etc.).

As shown,that definately does not only include Fort Worth re-

GRANTING THIS MOTION TO COMPEL is the step that aids the COU-

rt(HABEAS CORPUS FACTFINDER) to scrutinize the State's proposed
findings, as well as the Applicant's, and resolve this matter
with honor and impeccable precision. See Ex parte Reed, 271 S.
W. 3d 698,729(Tex.Crim.App.2008)("the trial judge asba neutral
arbiter should have more carefully scrutinized the State's pro-
posed findings ...” .Respectfully, the only way to exercise the
level of scutiny required by the CCA is by way of`a critical .
examination of her complete conviction record under the micro-
scOpe Of the trained eye. THIS MOTION SHOULD BE GRANTED.
PRAYER

Often times motions and request, drafted by the accused, re-
gardless of how justified they may be, get looked overlnot take
en seriously, and rarely even get a ruling. While the State
is often able to be heard regardless of how severely they may
have violated the-State and Federal Constitution. My(Applicant)
humble and respectful prayer is that this honorable Court will
take this motion seriously and GRANT IT so that these habeas

PAGE 10 (MOTION To coMPEL)

corpus proceedings before the Court will not be just another
meaningless ritual. The Applicant may not have used all the
right terminology or cited.all the right lawl please construe
this motion liberally and GRANT IT; Please set a reasonable tie
me in which the State is to turn over LEE's full conviction
history as is satisfactory to this honorable Court; And please
allow thehumble Applicant to review that record himself, so
that he himself can have the'same fair chance as the State who
already has the record, to tender proposed findings of fact and
conclusions of law in regard to Applicant's Grounds`#27~#29.;
Applicant further prays that beyond compelling the State to
turn over LEE's conviction record(misdemeanor,felony/etc.) that
this Court will take whatever action it deems it should to re-

solve these unresolved grounds.effectively.

Rl_:s

  

ECTFULLY UBMITTED,
l

l

      
  

Desmond Ledet #01651095
,Telford Unit

3899 State’Hwy.98

New Boston, TX. 75570

CERTIFICATE OF SERVICE

\

 

l certify that the original and two copies of the foregoing
motion have been hand delivered to the Tarrant County, TX Crim-
inal District Clerk with instructions for the Clerk to file the
original with the 396th Judicial District_Court of Tarrant Coun-
ty, TX; and also with a further request for the Clerk to file
one copy with the appellate section of the Tarrant County Dis-

trict Attorney's Office(401 W. Belknap, Fort Worth} TX 76196-

PAGE ll (MOTION TO CQMPEL)

0201)- - _ @UFMM%%M

DESMOND LEDET

UNSWORN DECLARATION

 

“I, Desmond Ledet, TDCJ#Ol651095, am presently incarcerated at
Telford Unit in Bowie County, Texas. l declare under penalty
of perjury that the facts stated in this document are true and

correct.

 

DESMOND LEDET

PAGE 12 (MOTION TO COMPEL)

NO.C-396-01027251152016-A

EX PARTE § IN THE 396th JUDICIAL
§ _
§ DISTRICT coURT oF
§
DESHOND LEDET § TARRANT COUNTY, TX
ORDER
on this day Of ,20 ,`the

 

forgoing "APPLICANT'S(DESMOND LEDET) MOTION TO COMPEL THE STATE
TO PRODUCE FOR HABEAS CORPUS REVIEW THE ENTIRE CONVICTION RECH?
ORD(MISDEMEANOR, FELONY, JUVENILE, AND ADULT) OF MELVINNA W.

LEE FOR THE RESOLUTION OF APPLICANT'S PRESENTLY UNRESOLVED HA-
BEAS CCRPUS GROUNDS #27, #28, & #29" came on to be heard. The

Court is of the opinion that the motion should be:

G R A-N T E D D E N I E D

(Please circle one)

 

JUDGE PRESIDING

PAGE 13 (MOTION TO COMPEL) (ORDER PAGE)